UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4503


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MARC LEE WERTZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00135-TDS-1)


Submitted:   December 20, 2012              Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Anand   P.   Ramaswamy,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marc Lee Wertz appeals the district court’s judgment

revoking his supervised release and sentencing him to twenty-

four months’ imprisonment.               Wertz’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but raising two

issues: (1) whether the district court abused its discretion in

revoking his supervised release, and (2) whether his sentence

was unreasonable.        For the reasons that follow, we affirm.

            First, we review a district court’s judgment revoking

supervised release and imposing a term of imprisonment for abuse

of discretion, United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).       Here, we find none.             To revoke supervised release,

a district court need only find a violation of a condition of

supervised release by a preponderance of the evidence, 18 U.S.C.

§   3583(e)(3)    (2006),     and    here       Wertz   admitted    committing     new

crimes    while   on   release.          Wertz’s    convictions      on   state   drug

charges provided the factual basis to support the revocation.

            Second,      we   will       affirm     a   sentence     imposed      after

revocation of supervised release if it is within the prescribed

statutory range and not plainly unreasonable.                      United States v.

Crudup, 461 F.3d 433, 439–40 (4th Cir. 2006).                  We first consider

whether     the     sentence        is      procedurally      or      substantively

unreasonable.      Id.    at 438-39.        In this initial inquiry, we take

                                            2
a more deferential posture concerning issues of fact and the

exercise of discretion than reasonableness review for guidelines

sentences.      United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.   2007).       Only   if   we   find    the    sentence   procedurally   or

substantively       unreasonable      must    we     decide    whether   it   is

“plainly” so.       Id. at 657.

            While a district court must consider the Chapter Seven

policy statements of the Sentencing Guidelines and the statutory

factors applicable to revocation sentences under 18 U.S.C. §§

3553(a), 3583(e) (2006), the court need not robotically tick

through every subsection, and ultimately, the court has broad

discretion to revoke the previous sentence and impose a term of

imprisonment up to the statutory maximum.                 Moulden, at 656–57.

Moreover, while a district court must provide a statement of

reasons for the sentence, the court need not be as detailed or

specific when imposing a revocation sentence as when imposing a

post-conviction sentence.            United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).              We have reviewed the record and

conclude     that    Wertz’s      sentence     is    within    the   prescribed

sentencing range and is not plainly unreasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s judgment and

sentence.     This court requires that counsel inform his client,

                                        3
in writing, of his right to petition the Supreme Court of the

United States for further review.             If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court at that

time   for   leave     to   withdraw   from    representation.       Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with    oral   argument    because     the   facts   and   legal

contentions     are   adequately   presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       4